KENNON, Judge.
For the reasons assigned in Marks v. Highway Ins. Underwriters, La.App., 51 So.2d 819, the judgment in favor of plaintiff, Mrs. Inez Elkins, and against defendants, R. E. Claunch and Highway Insurance Underwriters, is amended to read $3,-167.06, and the judgment in favor of plaintiff, Mrs. Inez Elkins, and against defendant, R. E. Claunch, is amended to read $3,-482.94.
The judgment in favor of plaintiff, Virgil Elkins, and against defendants, R. E. Claunch and Highway Insurance Under*827writers, is amended to read $247.18, and the judgment in favor of plaintiff, Virgil El-kins, and against defendant, R. E. Claunch, is amended to read $272.57.
In all other respects the judgments in favor of these plaintiffs are to remain as written. As amended, the entire judgment is affirmed, with costs of both courts.